Citation Nr: 1456216	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 2000 to March 2004.  The appellant was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a May 2013 video conference hearing.  A transcript of the hearing is associated with the claims file.  

The Board notes that the appellant's character of service was previously found to be a bar to VA benefits in April 2005 and December 2007 administrative decisions.  Ordinarily, this matter would be considered final.  However, during the pendency of this appeal, the RO has obtained relevant service treatment and personnel records that had not been associated with the claims file.  Hence, the Board will adjudicate this claim de novo.  See 38 C.F.R. § 3.156(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was administratively discharged in March 2005 under other than honorable conditions for a pattern of misconduct.  

2.  The appellant's service from August 2000 to March 2004 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.  


CONCLUSION OF LAW

The character of the appellant's service does not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.  

The appellant served on active duty from August 2000 to March 2004.  His service personnel records show that he was discharged under other than honorable conditions, and that the reason for such discharge was a pattern of misconduct.  Specifically, he was cited for missing his ship's movement on January 22, 2004, January 27, 2004, February 6, 2004 and on February 7, 2004.  He was cited for unauthorized absence on February 23, 2004.  Finally, on February 25, 2004, he was cited for wrongful use of marijuana, unauthorized absence, and missing his ship's movement.  

In a subsequent April 2005 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits, as the "other than honorable conditions" discharge in March 2004 was issued as a result of willful and persistent misconduct.  

In various written statements and in testimony provided at the May 2013 video conference hearing, the appellant asserted that prior to his discharge, he had lost about 14 pounds due to various life stressors (e.g., work, housing, long distance relationship, future in the military).  He related he sought treatment, was prescribed Prozac and was told nothing was wrong with him other than that he needed to be more social.  His commanding officers refused to permit any follow-up treatment, and in combination with his physical ailments, created a feeling that the military did not care, and he self-medicated himself with marijuana.  Moreover, the appellant asserts that his service was otherwise outstanding, and that his misconduct would not have occurred with proper treatment.  See, e.g., August 2009 correspondence.  

On close review of the record, the Board finds that the record adequately supports the appellant's claim that his actions did not constitute willful and persistent misconduct.  Specifically, the appellant's service treatment records show complaints of and treatment for various physical ailments.  In October 2003, the appellant complained of a decreased appetite and multiple ongoing life stressors, including work, housing issues, a long distance relationship, and uncertainty about his future in the Navy.  He was diagnosed with adjustment disorder and prescribed Prozac; follow-up treatment was planned in one month.  A separate undated service treatment record noted a history of decreased appetite and a five pound weight loss.  

The appellant's service personnel records show numerous evaluations noting professionalism, maturity, and a high level of motivation.  There is no evidence of a negative evaluation until March 2004 when he was cited for unauthorized absence, missing his ship's movement, and wrongful use of a controlled substance.  Nonetheless, the March 2004 evaluation noted the appellant was a good worker with unlimited potential.  

Based on the foregoing evidence, the Board finds that the appellant's actions did not constitute willful and persistent misconduct; rather, what is shown is a series of relatively minor offenses during a one month period after approximately three and a half years of meritorious service.  Specifically, it is not shown that he had a pattern of misconduct.  While the appellant's usage of marijuana was in violation of the Navy's zero tolerance policy, given the circumstances of his active service (i.e., diagnosis of a psychiatric disorder, physical ailments, life stressors, and apparent refusal by his commanding officers to receive follow-up treatment for his psychiatric disorder), it is understandable.  The evidence does not show that the appellant had any extensive history of substance abuse.  Rather, he claims (and the evidence supports) that he turned to substance use to self-medicate himself and tolerate his active service.  

The Board finds noteworthy that the appellant served without incident prior to being diagnosed with adjustment disorder in October 2003.  Moreover, the record shows that he was to receive follow-up treatment after being diagnosed with the disorder, and he contends that his commanding officers prohibited any such subsequent treatment.  The Board finds that the appellant's inappropriate behaviors leading to his under other than honorable conditions discharge do not reflect a pattern of willful and persistent misconduct.  The picture presented reflects instead an individual's attempt to cope with the aggregate impact of various life stressors and physical ailments, as well as a newly diagnosed psychiatric disorder.  The Board finds that the appellant's pattern of offenses in service leading to his discharge did not rise to the level of willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits.  


ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


